Exhbit 99.1 Presentation to the Financial Community New York & Boston February 21-22, 2012 Carl Chapman - Chairman, President and CEO Jerry Benkert - Executive Vice President and CFO Robert Goocher - Treasurer and VP - Investor Relations Aaron Musgrave - Manager - Investor Relations Forward-Looking Statements All statements other than statements of historical fact are forward-looking statements made in good faith by the company and are intended to qualify for the safe harbor from liability established by the Private Securities Litigation Reform Act of 1995.Such statements are based on management’s beliefs, as well as assumptions made by and information currently available to management and include such words as “believe”, “anticipate”, ”endeavor”, “estimate”, “expect”, “objective”, “projection”, “forecast”, “goal”, “likely”, and similar expressions intended to identify forward-looking statements. Vectren cautions readers that the assumptions forming the basis for forward-looking statements include many factors that are beyond Vectren’s ability to control or estimate precisely and actual results could differ materially from those contained in this document.
